Citation Nr: 1232548	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The appellant had active service from July 2001 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO decision that determined that the appellant's character of discharge from service constituted a bar to VA benefits, exclusive of healthcare under 38 U.S.C. Chapter 17.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  He specifically maintains that he was raped during his period of service and that he suffers from PTSD as a result of the sexual trauma.  He also states that his captain reported that he was homosexual.  The appellant further states that he was diagnosed as positive for the human immunodeficiency virus (HIV) in September 2003 at the Portsmouth Naval Medical Center in Virginia during his period of service.  The appellant asserts that he violated no military rules during his period of service and that a decision should not be made as to the character of his discharge without any relevant records.  

A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2); 38 U.S.C.A. § 5303.

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the basis of an absence without official leave (AWOL) period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  

Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

As noted above, the appellant had active service from July 2001 to October 2003.  The available service personnel records do not provide any information as to any disciplinary actions taken during the appellant's period of service.  The appellant's DD Form 214 indicates that he was discharged in absentia and that the narrative reason for separation was listed as misconduct.  There was also a notation that the separation authority was listed as a Separation in Lieu of Trial by Court Martial.  The appellant's DD Form 214 reflects that he was discharged under conditions other than honorable.  

The appellant's service treatment records are incomplete and solely include an August 2000 enlistment examination.  

Post-service private treatment records show treatment for a bipolar disorder and for HIV.  

A May 2006 administrative decision indicates that the appellants served in the Navy from July 2001 to October 2003.  The RO noted that the Veteran's DD Form 214 shows an under other than honorable discharge in October 2003 due to misconduct.  The RO reported that although the facts and circumstances were not available, the appellant had committed an offense serious enough to warrant a discharge from the Navy with an other than honorable discharge.  The RO indicated that, therefore, they must consider any such act as willful and persistent.  The RO also found that the evidence of record did not indicate that the appellant was insane at the time of the commission of the act or acts that resulted in his discharge in October 2003.  The RO indicated that the discharge for the appellant's period of service from July 2001 to October 2003 was considered to have been under dishonorable conditions for VA purposes and was a bar to VA benefits.  The RO also concluded that the Veteran was entitled to health care under 38 U.S.C. Chapter 17 for any disabilities determined to be service-connected.  

The Board notes that the RO has requested the appellant's service treatment records and service personnel records on several occasions.  In October 2005, the RO requested that the National Personnel Records Center (NPRC) furnish the Veteran's entire personnel rile.  The NPRC responded that all Defense Personnel Records Information Retrieval System (DPRIS) images related to the request code had been provided.  

In December 2005, the RO also requested that the Deputy Assistant JAG, Office of the Judge Advocate General, Department of the Navy, provide copies of the facts and circumstances surrounding the appellant's discharge in October 2003, as well as eligibility for complete separation documents showing dates of enlistment, terms of enlistment, and reenlistment dates.  No response was received.  

In December 2005, the RO requested that the NPRC furnish the facts and circumstances surrounding the appellant's discharge, including all such records.  The NPRC responded that all DPRIS images related to the request code had been provided.  In December 2005, the RO also requested that the NPRC furnish the appellant's dates of enlistment; terms of enlistment and reassignment; dates, types, and terms of extensions; and dates of time lost and the reason for time lost.  The NPRC again responded that all DPRIS images related to the request code had been provided and apparently provided two copies of the appellant's DD Form 214.  

An April 2006 report of contact notes that the RO called the Board of Corrections and was notified that there were not records for the appellant.  

In May 2006, the RO requested that the NPRC furnish the appellant's entire personnel file.  The NPRC responded that all DPRIS images related to the request code had been provided.  

In August 2008, the RO again requested that the NPRC furnish the facts and circumstances surrounding the appellant's discharge, including all records, as well as that the appellant's entire personnel file be provided.  The NPRC provided the appellant's August 2000 enlistment examination, as well as some service personnel records that did not refer to any disciplinary actions against the Veteran.  

The RO also requested the appellant's service treatment records from the VA Records Management Center (RMC) in August 2008.  The response was that there were no service treatment records at the RMC.  

In July 2009, the RO determined that the facts and circumstances surrounding the appellant's service discharge were unavailable for review.  The Board notes, however, that it does not appear that the RO contacted all appropriate service department offices to obtain any relevant service personnel records and service treatment records.  The Board observes that there is no indication that the RO requested any possible records from the Navy Physical Evaluation Board pertaining to the appellant.  The Board notes that there is also no indication that the RO requested any possible inpatient and outpatient reports, including mental hygiene records, from the Portsmouth Naval Medical Center in Virginia where the appellant claims he was found to be HIV positive.  The Board is also of the view that an additional attempt should be made to obtain any additional service personnel records, including any records pertaining to disciplinary actions and the authority to discharge the appellant.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Therefore, an attempt should be made to obtain any available service personnel records, including all disciplinary records and any records pertaining to the authority to discharge the appellant, as well as any available service treatment records, to include inpatient or outpatient records (including mental hygiene records) from the Portsmouth Naval Medical Center in Virginia.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the appellant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the appellant has not been specifically provided VCAA notice regarding the claim as to whether the appellant's discharge from service constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied as to the issue of whether the character of the appellant's discharge from service constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C Chapter 17.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all service treatment records pertaining to the appellant, to include any inpatient and outpatient records (including mental hygiene records and/or mental health clinic records) from the Portsmouth Naval Medical Center in Virginia, as well as any records from the Navy Physical Evaluation Board, during his period of service from July 2001 to October 2003.  A search should also be conducted for any additional service personnel records, to include all disciplinary actions, such as Article 15s, or court martial proceedings, and any documents pertaining to the authority to discharge the appellant, during his period of service.  If more details are required to conduct such search, the appellant should be asked to provide the necessary information.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

3.  The RO should notify the appellant that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his disciplinary problems during service (to include any circumstances regarding periods of AWOL), as well as any treatment for HIV or psychiatric problems during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

